DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Amendment filed 6 December 2021 is acknowledged.  Claims 15-17 have been amended.  Claims 15-17 are pending.

Terminal Disclaimer
Terminal disclaimer filed 6 December 2021 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior patent number(s) 10,535,798 is approved.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 15 and 16 “wherein the whole of the first finger electrode is covered by the single non-conductive reflective film,” and, “wherein the whole of the first finger electrode and the whole of the second finger electrode are covered by the single non-conductive  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 15 and 16, “wherein the whole of the first finger electrode is covered by the single non-conductive reflective film,” and, “wherein the whole of the first finger electrode and the whole of the second finger .

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites the limitation, “wherein the second finger electrode is not positioned over the second semiconductor layer; and,.”  This appears to contain a typographical error and may be corrected as, “wherein the second finger electrode is not positioned over the second semiconductor layer; and[[,]].”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15 and 16 recite the limitations, “wherein the whole of the first finger electrode is covered by the single non-conductive reflective film,” and, “wherein the whole of the first finger electrode and the whole of the second finger electrode are covered by the single non-conductive reflective film,” respectively.  These limitations are not supported by the disclosure as originally filed.  The first finger electrode and the second finger electrode are not wholly covered by the single non-conductive reflective film.  As shown in Applicant’s FIG. 22, the second finger electrode (93) is not covered by the single non-conductive reflective film (91) at an area accommodating an electrical connection (94); and the first finger electrode (81) is arguably not covered by the single non-conductive reflective film (91) at an area accommodating an electrical connection (82).
Claim 17 is rejected for merely containing the flaws of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitations, “wherein the whole of the first finger electrode is covered by the single non-conductive reflective film,” and, “wherein the whole of the first finger electrode and the whole of the second finger electrode are covered by the single non-conductive reflective film,” respectively.  These limitations are unclear in light of the disclosed subject matter.  The first finger electrode and the second finger electrode are not wholly covered by the single non-conductive reflective film.  As shown in Applicant’s FIG. 22, the second finger electrode (93) is not covered by the single non-conductive reflective film (91) at an area accommodating an electrical connection (94); and the first finger electrode (81) is arguably not covered by the single non-conductive reflective film (91) at an area accommodating an electrical connection (82).  For the purposes of applying art, the first finger electrode and the second finger electrode will be interpreted as being partially covered by the single non-conductive reflective film.
Claim 17 is rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yabaneta et al. (Japanese Kokai Publication 2008-282930, hereinafter Yabaneta ‘930; see parent app. no. 14/118599 for translation in Office action filed 10 January 2019) of record in view of Shelton et al. (US Patent Application Publication 2005/0194605, hereinafter Shelton ‘605).
With respect to claim 15, Yabaneta ‘930 teaches (FIGs. 7 and 8) a semiconductor light emitting device substantially as claimed, comprising:
a plurality of semiconductor layers (22, 30, and 42) including a first semiconductor layer (22) having a first conductivity (n-type), a second semiconductor layer (42) having a second conductivity (p-type) different from the first conductivity, and an active layer (30) interposed between the first semiconductor layer (22) and the second semiconductor layer (42) and generating light via electron-hole recombination (light is generated in the active layer of an LED of this construction by recombination of electrons from the n-type semiconductor layer and holes from the p-type semiconductor layer), wherein a portion of the first semiconductor layer (22) is exposed by etching the active layer (30) and the second semiconductor layer (42) ([0012]);
a single non-conductive film (80 and 90) provided on the plurality of semiconductor layers (22, 30, and 42) (the film is single because it’s a single film with portions removed to accommodate electrode 70 [0032]; and the film is non-conductive because the insulating portion 80 entirely surrounds the reflecting portion 90 [0016]) ([0013, 0016, 0022]);

a first finger electrode (portions of 50 extending into portions of 55 in plan view) electrically connected to the second electrode (70 over 60) and extended between the single non-conductive reflective film (80 and 90) and the second semiconductor layer (42) ([0013]);
a first electrical connection (portion of 70 over 60 passing through the single non-conductive reflective film 80 and 90) passing through the single non-conductive reflective film (80 and 90) and from the second electrode (70) to the first finger electrode (50) ([0013]);
wherein the first semiconductor layer (22) is provided opposite to the single non-conductive film (80 and 90) with respect to the second semiconductor layer (42) ([0012]),
wherein the single non-conductive reflective film (80 and 90) has a same height on both a side where the first electrode (70 over 55) is provided and a side where the second electrode (70 over 60) is provided (the single non-conductive reflective film 80 and 90 has a same height on both sides because said film is never etched or otherwise processed to reduce the height along either side) ([0013, 0016]);

wherein the whole of the first finger electrode (50) is covered by the single non-conductive reflective film (80 and 90) (see the 35 U.S.C. 112 2nd paragraph rejection above for interpretation of this limitation) ([0013]).
Thus, Yabaneta ‘930 is shown to teach all the features of the claim with the exception of a portion of the second semiconductor layer located below the first electrode.
However, Shelton ‘605 teaches (FIG. 12) a portion of a second semiconductor layer (24) located below a first electrode (left-side 56) ([0031, 0046]) in an arrangement that provides for a large, stable, and level surface for mounting components to electrodes (56) such that a sub-mount would not be required ([0009, 0044-0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed a portion of the second semiconductor layer of Yabaneta ‘930 located below the first electrode as taught by Shelton ‘605 in an arrangement that provides for a large, stable, and level surface for mounting components to electrodes such that a sub-mount would not be required.
The expression, “[ ] by etching,” is a product-by-process limitation and is given limited patentable weight.  “[E]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

With respect to claim 16, Yabaneta ‘930 teaches further comprising:
a second finger electrode (55) extended between the single non-conductive reflective film (80 and 90) and the plurality of semiconductor layers (22, 30, and 42) ([0013]);
a second electrical connection (portion of 70 over 55 passing through the single non-conductive reflective film 80 and 90) passing through the single non-conductive reflective film (80 and 90) and from the first electrode (70 over 55) to said portion of the first semiconductor layer (22) ([0013]);
wherein the second finger electrode (55) is provided on the exposed portion of the first semiconductor layer (22) where the second semiconductor layer (42) and the active layer (30) are removed ([0013]);
wherein the second finger electrode (55) is electrically connected to the first electrode (70 over 55) ([0013]);
wherein the second finger electrode (55) and the portion of the first semiconductor layer (22) are covered and contacted with the non-conductive reflective film (80 and 90) ([0013]);
wherein the second finger electrode (55) is not positioned over the second semiconductor layer (42) ([0013]); and,

With respect to claim 17, Yabaneta ‘930 teaches wherein the second finger electrode (55) is extended along a lateral direction of the device ([0013]).

Response to Arguments
Applicant’s filing of an approved terminal disclaimer disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior patent number(s) 10,535,798 is sufficient to overcome the nonstatutory double patenting rejection of claims 15-17 made in the non-final rejection filed 8 June 2021.  The nonstatutory double patenting rejection of claims 15-17 has been withdrawn.
Applicant’s arguments with respect to amended claim(s) 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826